IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GLUE WILKINS,                               : No. 85 MM 2016
                                            :
                    Petitioner              :
                                            :
             v.                             :
                                            :
12TH JUDICIAL DISTRICT AND HON.             :
RICHARD A. LEWIS, PRESIDENT                 :
JUDGE,                                      :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the “King’s Bench Motion - PCRA” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.